           Case 2:19-cv-00079-RMP                   ECF No. 99        filed 08/25/21       PageID.2849 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                       Aug 25, 2021
                                                                                                              SEAN F. MCAVOY, CLERK


                 JULIO VELA, an individual,                          )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-79-RMP
                                                                     )
                                                                     )
        SPUDNIK EQUIPMENT COMPANY, LLC,
           an Idaho limited liability company,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion to Dismiss with Prejudice, ECF No. 97, is GRANTED.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Rosanna Malouf Peterson                                     on Stipulated Motion to Dismiss with
                                                                                             Prejudice.


Date: August 25, 2021                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
